DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities:  
Paragraph [0001] should include U. S. Patent No. 11,173,325 B2 published on 16 November 2021.
Paragraph [0132] should include U. S. Patent No. 9,855,445 B2, which corresponds to U. S. Patent Application No. 15/089,330.
Appropriate correction is required.
Please note that paragraph numbers in a U. S. Patent Application Publication do not correspond to paragraph numbers in the originally-filed specification.  The paragraph numbers mentioned above refer to the originally-filed specification.

Claim Objections
Claims 21-26 are objected to because of the following informalities:
21. (Proposed Amendments) A method of identifying a subject with cancer as a candidate for a treatment comprising ultra-high-dose-rate radiation (FLASH RT) and a therapeutic agent, the method comprising:
(a) determining an expression level of one or more biomarkers in a tumor sample from the subject, wherein the one or more biomarkers are selected from the group consisting of an immune cell marker, a tumor cell marker, a circulating marker, an imaging marker, and any combination thereof; 
(b) comparing the expression level of the one or more biomarkers in the tumor sample (a previously recited limitation in (a)) to an expression level of the one or more biomarkers in a normal tissue sample; and 
(c) classifying the subject as a candidate for a treatment comprising FLASH RT and the therapeutic agent if the expression level of the one or more biomarkers in the tumor sample is modified compared to the expression level of the one or more biomarkers (a previously recited limitation in (b)) in the normal tissue sample.
Appropriate correction is required.
Claim 22 is objected to because of the following informalities:  
22. (Proposed Amendments) The method of claim 21, wherein the one or more biomarkers are selected from the group consisting of CD44, MMP9, ALDH1A1, Vimentin, hyaluronan, beta-catenin, MFG-E8, CD68, TGFP, a TGF P-pathway related biomarker, or any combination thereof.
Appropriate correction is required.
Claim 26 is objected to because of the following informalities:  
26. (Proposed Amendments) The method of claim 21, further comprising: contacting the tumor with a radiosensitizer.
Appropriate correction is required.
Claims 27-29 are objected to because of the following informalities:  
27. (Proposed Amendments) A method of selecting a treatment for a subject with cancer, the method comprising: 
(a) determining an expression level of one or more biomarkers in a tumor sample from the subject, wherein the one or more biomarkers are selected from the group consisting of an immune cell marker, a tumor cell marker, a circulating marker, and any combination thereof; 
(b) comparing the expression level of the one or more biomarkers in the tumor sample (a previously recited limitation in (a)) to an expression level of the one or more biomarkers in a normal tissue sample; and 
(c) selecting a treatment comprising FLASH RT and a therapeutic agent if the expression level of the one or more biomarkers in the tumor sample is modified compared to the expression level of the one or more biomarkers (a previously recited limitation in (b)) in the normal tissue sample.
Appropriate correction is required.
Claim 28 is objected to because of the following informalities:  
28. (Proposed Amendments) The method of claim 27, wherein [[the]] an effective dose (a lack of an antecedent basis) of FLASH RT (a previously recited limitation in claim 27) is increased from [[the]] a current effective dose (a lack of an antecedent basis) if the subject is already undergoing a radiation therapy for a tumor.
Appropriate correction is required.
Claim 29 is objected to because of the following informalities:  
29. (Proposed Amendments) The method of claim 27, wherein [[the]] an effective dose (a lack of an antecedent basis) of FLASH RT (a previously recited limitation in claim 27) [[is]] administered to [[the]] a tumor (a lack of an antecedent basis) is increased if the expression level of the one or more biomarkers (a previously recited limitation in claim 27) a tumor environment (a lack of an antecedent basis).
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of pre-AIA  35 U.S.C. 112, second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 24 and 26 are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 24 recites a limitation “the tumor” in line 2, which renders the claim indefinite.  There is insufficient antecedent basis for the limitation in the claim.  Claim 21 previously recites a limitation “a tumor sample” in line 3.
Claim 26 recites a limitation “the tumor” in line 1, which renders the claim indefinite.  There is insufficient antecedent basis for the limitation in the claim.  Claim 21 previously recites a limitation “a tumor sample” in line 3.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Akle et al. (U. S. Patent No. 11,318,193 B2) disclosed an immunogenic treatment of cancer.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Allen C. Ho whose telephone number is (571) 272-2491. The examiner can normally be reached Monday - Friday 10AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J. Makiya can be reached on (571) 272-2273. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.


Allen C. Ho, Ph.D.
Primary Examiner
Art Unit 2884



/Allen C. Ho/Primary Examiner, Art Unit 2884